Citation Nr: 1436373	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case in June 2011, the Veteran submitted additional evidence in support of his claims and, through his service representative, waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, the most probative evidence of record establishes that the Veteran was exposed to loud noise in service and the Veteran's current bilateral hearing loss had its onset from an injury, disease, or event of active service origin.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the issue of service connection for bilateral hearing loss is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Facts and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under § 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Hearing loss, as an organic diseases of the nervous system, is listed as a disease under § 3.309 as a chronic disease.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran entered service in June 1987.  At the entrance examination, he underwent an audiological test with pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
0
0
LEFT
5
5
5
5
0

A June 1987 audiological test with pure tone thresholds, in decibels, recorded the Veteran's hearing acuity as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
-5
LEFT
5
5
5
0
-5

In June 1988, he underwent an audiological test with pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
5
5
0
0

Five days before separation, in May 1991, the Veteran's hearing was tested and the pure tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
0
LEFT
5
5
5
5
-5

Upon separation, the Veteran underwent an audiological examination in May 1991.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
5
5
5
0
0
At a VA examination in September, 2010, the Veteran reported two years of training with live gun fire and mortars, which related to his MOS of mortar man.  He also served in Kuwait during Operation Desert Storm and an incoming artillery shell landed and exploded behind him that started ringing in his ears.  The Veteran has been diagnosed with and is service connected for tinnitus.  Since separation, the Veteran has worked 19 years as an auto mechanic but uses hearing protection at work or at home, such as power tool use.

 During audiological testing, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
35
LEFT
10
10
40
45
35

The pure tone averages were 28 decibels for the right ear and 33 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The Board finds that the VA examination demonstrates a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The VA examiner concluded the Veteran's bilateral hearing loss was not due to military noise exposure.  In the examiner's opinion, the entry and separation audiometrics did not demonstrate a significant decrease while in service.  

The Veteran submitted a hearing test conducted in December 2010 and reports by a private audiologist, Dr. G. Berry, dated in December 2010 and May 2011.  The Board notes that the hearing test by Dr. Berry also demonstrates a hearing loss disability under 38 C.F.R. § 3.385.  Dr. Berry noted the Veteran now consistently wears ear protection.  She has concluded that, as likely as not, the Veteran's bilateral hearing loss disability was caused by military noise exposure and when investigating the test results of entrance in 1987 and separation in 1991, it is clear there is a hearing shift in the left ear at 2000 Hz and in the right ear at 1000 Hz, 2000 Hz, and 4000 Hz.  Dr. Berry termed this clear evidence of a hearing shift during military service due to noise exposure.  

The audiological tests of both the VA examination and Dr. Berry demonstrate impaired hearing of a severity that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  As such, Shedden element (1) has been demonstrated.

The record reflects that the Veteran had extensive in-service noise exposure from various weapons fire and mortar.  Therefore, Shedden element (2) is satisfied.

As to the third Shedden element, a nexus between the claimed in-service disease or injury and the hearing loss disability, the Board notes that the VA examiner concluded there was not a significant decrease in hearing loss between entrance and separation and therefore, the bilateral hearing loss is not due to military noise exposure.  Dr.  Berry has reached the opposite conclusion upon looking at the same evidence.  

Here the significant facts are not disputed, that is, evidence of a diagnosis of bilateral hearing loss, evidence of noise exposures in service, the results of audiological testing at entrance and separation.  The same set of facts, however, has resulted in contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim of service connection.

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current bilateral hearing loss is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted.

Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


